*111
By the Court.

Warner, J.
delivering the opinion.
The first ground of error taken in this case is, to the decision of the Court allowing the bill of costs charged against the defendant.
Two of the items charged, we think, are objectionable. The officer charging costs should always show the authority of the law to exact its payment from the pocket of the citiz.en.
[1.] We are not aware of the provisions of any fee bill, regulated by Statute, which authorizes the officer to charge rail road fare in conveying a prisoner from one place to another. The officer is allowed to charge mileage for conveying a prisoner, and if he chooses to convey him on a railroad, he does so upon his own responsibility; still, he can only charge the mileage allowed by the Statute. From what point the defendant was conveyed, or what distance, the record does not inform us. The charge is too indefinite in another respect — “ Prisoner’s rail road .fare and other expenses.” What those other expenses were, we do not know. The defendant, who pays costs, is entitled to have the specific items, and the amount of each separately and distinctly stated.
[2.] The item for guarding the jail, we think, was improperly charged against the defendant. The first section of the Act of 1796 declares, that the Justices of the Inferior Courts of every County in this State shall maintain and keep in good repair, at the charge of such County, one sufficientjail, with sufficient apartments for the safe keeping of criminals and debtors, well secured, &c. Prince, 169. It is made the duty of each County to secure their own criminals, at the charge of the Couuty, by having a good and sufficient jail for that purpose; and if they have not such a jail, and a guard is necessary, that guard should be paid by the County, and not by defendants. We are not aware of any fee bill, regulated by Statute, which authorizes such a charge to be made against a defendant; and those who charge costs, and exact its payment, as before remarked, must show the authority of the law to do so.
[3.] We are also of the opinion the Court below erred in or*112dering the Sheriff to pay the money, belonging to the defendant, over to the County Treasurer. After the conviction of the defendant, judgment ought to have been entered up against him for the amount of the costs legally due, according to the provisions of the Acts of 1820 and 1830. Prince, 446, 467. The money should then have been applied to the satisfaction of such judgment, and the balance returned to the defendant or his authorized agent.
Let the judgment of the Court below be reversed.